Exhibit FOR IMMEDIATE RELEASE Investor/Media Contact: Martha Lindeman 312-373-2430 PLAYBOY ENTERPRISES, INC. REPORTS SECOND QUARTER 2008 RESULTS CHICAGO, Wednesday, August 6, 2008 Playboy Enterprises, Inc. (PEI) (NYSE:PLA, PLAA) today reported a net loss for the second quarter ended June 30, 2008, of $2.1 million, or $0.06 per basic and diluted share.This compares to net income in the year earlier period of $1.9 million, or $0.06 per basic and diluted share.Second quarter 2008 revenues declined 14% to $73.4 million from $85.7 million, reflecting both continued pressure on the media businesses as well as the recent sale of assets and outsourcing of operations that were completed earlier this year.Lower media results more than offset improved licensing profits, leading to a $0.3 million segment loss for the 2008 second quarter versus $3.9 million in segment income in the same period last year. Playboy Chairman and Chief Executive Officer Christie Hefner said: “The Licensing Group continues to report solid top- and bottom-line growth despite a weak retail environment in Europe and the United States.We are very pleased with this performance and continue to believe that growth in Southeast Asia and other international markets combined with the launch of new products and geographic expansion will lead to year-over-year high single digit profit growth in the Licensing Group in 2008, excluding the sale of art in 2007. “Traditional media are facing a secular shift as a result of changes in consumer behavior and the migration of advertisers to new platforms. This has created a challenging environment for our print and TV businesses, which has been compounded by the current macro-economic climate.However, we believe that the changing media business model also creates a number of opportunities for us, both because of our globally recognized brand and our profitable existing digital businesses. “We are focused on expanding revenues, primarily in our digital business, as well as expense reduction initiatives in order to maximize cash flow and profitability.Our goal is to use our digital platforms to drive traffic, and, as part of this effort, we will be launching a redesigned Playboy.com in late 2008.The new site will strengthen ties with our print and television content assets as well as enhance the advertising environment.As previously indicated, the investments being made to upgrade the site are negatively impacting online results this year.We also expect to see long-term growth in our international media businesses, as we capitalize on our ability to expand our reach into rapidly developing economies and their large consumer markets,” Hefner said. “Our second strategic initiative is to reduce our cost structure and operate in a more streamlined and cost-effective manner, particularly relative to our mature media businesses and corporate administration.The Publishing Group has made outstanding progress over the past three years in reducing head count and lowering editorial and manufacturing costs.Through the first half of this year, they reduced expense by nearly $5 million more.We have further identified a total of approximately $10 million in annualized cost savings, half in Domestic TV and Publishing and the remainder in Corporate and other overhead.These cuts, which for the most part have not yet been implemented, will be reflected in our second half results and will put us on a more solid financial footing going into 2009.These critical efforts are ongoing. “2008 has been and will remain a difficult year.At the same time, the Playboy brand has never been more popular, and we see significant growth opportunities across our licensing, digital and other international businesses.We are committed to rationalizing our cost structure and executing our strategic plan to ensure that we leverage our assets against the right business model to return this company to consistent profitability and increase shareholder value,” Hefner said. Entertainment Second quarter 2008 Entertainment Group segment income was $1.8 million, down $5.5 million from $7.3 million in the prior year period on a $10.6 million revenue decline to $41.2 million. Domestic TV revenues were $14.8 million in the 2008 second quarter down from $21.6 million last year but consistent with the 2008 first quarter, if revenues from the Andrita television studio are excluded from that quarter.The comparison with last year reflected a more than $2 million variance related to positive cash adjustments recorded in the 2007 second quarter as well as the loss of approximately $1 million in revenues in the 2008 second quarter due to the Andrita sale.An increase in consumer pricing by some cable and satellite distributors and resulting reduction in overall buys as well as the continued consumer migration from linear networks to the more competitive on-demand platforms also led to lower TV revenues in the quarter, despite an increase in Playboy TV monthly subscriptions.International TV revenues were $13.4 million in the 2008 second quarter, basically flat from $13.7 million in the prior year period. The $3.2 million decline in online/mobile revenues to $11.6 million was due largely to the completion in the 2008 first quarter of a licensing deal with eFashionSolutions, LLC for the company’s e-commerce and catalog operations.As expected, this initiative contributed to a modest increase in online profitability during the second quarter compared to the same period last year.Online ad sales increased significantly during the quarter. Publishing The Publishing Group’s second quarter 2008 segment loss was $1.9 million, an improvement from last year’s second quarter loss of $2.3 million.Revenues were down 9% to $20.6 million from $22.7 million, reflecting lower circulation and advertising revenues from the domestic edition of Playboy magazine.Lower editorial and manufacturing expenses more than offset the year-over-year revenue decline. The company said that it expects to report a 10% decrease in advertising pages in the third quarter 2008 compared to last year. Licensing The Licensing Group reported a 10% increase in 2008 second quarter segment income to $6.0 million from $5.5 million in the prior year period.Revenues rose 4% to $11.6 million from $11.2 million in the same time periods.Excluding the sale of art from the 2007 second quarter, segment income and revenues for the 2008 second quarter were up 19% and 8%, respectively, compared to the prior year.Higher sales of consumer products in Southeast Asia, the U.S. and Latin America contributed to the improved top- and bottom-line results. Corporate Administration and Promotion and Other Second quarter 2008 Corporate Administration and Promotion expense declined to $6.2 million compared to $6.6 million last year. In addition, the quarter includes the reversal of a total of $1.1 million of benefits, which were previously accrued in each of the segments. Additional information regarding second quarter 2008 earnings will be available on the earnings release conference call, which is being held today, August 6, at 11:00 a.m. Eastern /10:00 a.m. Central.The call may be accessed by dialing 800-862-9098 (for domestic callers) or 785-424-1051(for international callers) and using the password: Playboy.In addition, the call will be webcast.To listen to the call, please visit http://www.peiinvestor.com and select the Investor Relations section. # # # Playboy is one of the most recognized and popular consumer brands in the world.Playboy Enterprises, Inc. is a media and lifestyle company that markets the brand through a wide range of media properties and licensing initiatives.The company publishes Playboy magazine in the United States and abroad and creates content for distribution via television networks, websites, mobile platforms, DVD and radio.Through licensing agreements, the Playboy brand appears in more than 100 countries on a wide range of consumer products, entertainment locations and retail stores. FORWARD-LOOKING STATEMENTS This release contains “forward-looking statements” as to expectations, beliefs, plans, objectives and future financial performance, and assumptions underlying or concerning the foregoing. We use words such as “may,” “will,” “would,” “could,” “should,” “believes,” “estimates,” “projects,” “potential,” “expects,” “plans,” “anticipates,” “intends,” “continues” and other similar terminology.
